Citation Nr: 1824071	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  12-07 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) nonservice-connected pension benefits.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and his son


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran served on a verified period of active duty for training in the Army from January 1967 to May 1967.  He also had additional service in the Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that found that the Veteran did not satisfy the basic eligibility requirements for the receipt of VA nonservice-connected pension benefits.  The case was later transferred to the Pittsburgh, Pennsylvania, Regional Office (RO).  

In July 2016, the Veteran appeared at a Board videoconference hearing before the undersigned Veterans Law Judge.  

In November 2016 and September 2017, the Board remanded this appeal for further development.  

The case was later transferred again to the Philadelphia, Pennsylvania, Regional Office (RO).  

In a February 2018 decision, the RO granted service connection and a 10 percent rating for right ear hearing loss, effective July 28, 2016.  By this decision, the RO also denied service connection for left ear hearing loss.  In a March 2018 statement, Veteran appeared to express disagreement with the denial of service connection for left ear hearing loss.  The Board observes, however, that the Veteran and/or his representative have not submitted the proper form to constitute a notice of disagreement as to that issue.  See 38 C.F.R. § 20.201 (a)(1) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case was previously remanded by the Board in September 2017 for the RO to adjudicate the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  

Pursuant to the September 2017 Board remand, the RO developed and adjudicated the issue of entitlement to service connection for bilateral hearing loss on a de novo basis.  In a February 2018 decision, the RO granted service connection and a 10 percent rating for right ear hearing loss, effective July 28, 2016.  

Veterans are entitled to VA nonservice-connected pension benefits if they are permanently and totally disabled from a nonservice-connected disability which is not the result of willful misconduct, provided that they have the requisite service.  38 U.S.C.A. § 1521(a) (West 2014); 38 C.F.R. §§ 3.3, 3.314(b) (2017).  A veteran meets the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  

As service connection is now in effect for right ear hearing loss, the Veteran is considered disabled from a disease or injury incurred in or aggravated in the line of duty during a period of active duty for training.  See 38 U.S.C.A. § 101(2), (24).  He also served for a period of 90 days or more during a period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a).  

The Board notes that to establish entitlement to VA nonservice-connected pension benefits under 38 U.S.C. § 1521, a veteran must show (1) that he served during a period of war for 90 days or more (or was discharged or released from service during a period of war for a service connected disability); (2) that he is permanently and totally disabled; and (3) that his income is below a certain standard.  38 U.S.C.A, § 1521 (a), (j); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Board observes that the Veteran now meets the first requirement to establish entitlement to VA nonservice-connected benefits.  

Additionally, the Board notes that a claim for a permanent and total disability rating for nonservice-connected disability pension purposes is determined based on the total impairment caused by all nonservice-connected disabilities not the result of the Veteran's willful misconduct.  See 38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. §§ 3.321 (b)(2), 3.340, 3.342(a), 4.17; Roberts v. Derwinski, 2 Vet. App.  387, 390 (1992) (stating that before a total and permanent disability rating can be awarded, an evaluation must be performed to determine the percentage of impairment caused by each disability).  The Veteran has not been afforded a contemporaneous VA examination to assess the nature, extent, and severity of each of his nonservice-connected disabilities.  As such, this matter is remanded in order to afford the Veteran an appropriate VA examination.  Id.

Further, the Board notes that the Veteran has not provided relevant earnings information to determine his eligibility to VA nonservice-connected pension benefits since his original claim in November 2010.  The Board finds that the Veteran should be contacted to provide a detailed summary of his current household income and expenses, and as well summaries of his income and expenses for the intervening years since he filed his original claim for nonservice- connected pension in November 2010.  

Accordingly, the case is REMANDED for the following:  

1.  Contact the Veteran and request that he provide a detailed summary of his current household income and expenses, and as well summaries of his income and expenses for the intervening years since he filed his original claim for nonservice- connected pension in November 2010.  Send the Veteran copies of VA Form 21-0516-1, Improved Pension Eligibility Verification Report, for purpose of providing this information.  

2.  Ask the Veteran to identify all medical providers who have treated him since March 2018.  After receiving this information and any necessary releases, obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain the records, inform the Veteran of such, and advise him that he may obtain and submit those records himself.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the nature, extent, and severity of his disabilities and the impact of those conditions on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of all disabilities found to be present.  The claims file must be reviewed by the examiner.  Any diagnosed disabilities must be evaluated for the specific purpose of assessing their relative degree of industrial impairment, in light of the Veteran's medical and vocational history.  The examiner must describe the impact of the Veteran's disabilities on his industrial adaptability.  

5.  Then readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

